                          No. 17-cv-05281-WHO

                  UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF CALIFORNIA

                              In re
CFB LIQUIDATING CORPORATION, f/k/a CHICAGO FIRE BRICK CO.,
                 an Illinois Corporation, et al.
                             Debtors.

           CONTINENTAL CASUALTY COMPANY
                            Appellant,
                                v.
BARRY A. CHATZ, as Trustee for the CFB/WFB LIQUIDATING TRUST
                            Appellee.


 On appeal from the United States Bankruptcy Court, Hon. Roger L. Efremksy
               Case No. 01-45483 / Adv. No. 01-45483 RLE

              STIPULATION AND PROPOSED ORDER
              RE: BRIEFING SCHEDULE ON MOTION

     DUANE MORRIS LLP                        DUANE MORRIS LLP
      Ray Wong, SBN: 84193                 Jeff D. Kahane, SBN: 223329
 Suzanne R. Fogarty, SBN: 154319       865 South Figueroa Street, Suite 3100
One Market Spear Tower, Suite 2200        Los Angeles, California 90017
  San Francisco, California 94105           Telephone: (213) 689-7400
    Telephone: (415) 957-3000           Email: JKahane@DuaneMorris.com
Email: RLWong@DuaneMorris.com
            GREINES, MARTIN, STEIN & RICHLAND LLP
                        Laurie J. Hepler, SBN 160884
                    One Embarcadero Center, Suite 500
        San Francisco, California 94111 / Telephone: (415) 315-1774
                         Email: lhepler@gmsr.com

     Attorneys for Appellant CONTINENTAL CASUALTY COMPANY
 ARNOLD & PORTER KAYE                        FRANKGECKER LLP
        SCHOLER LLP                              Joseph D. Frank
  Sean M SeLegue, SBN: 154319           (IL Bar No. 6216085, pro hac vice)
Three Embarcadero Center,10th Fl.              Jeremy C. Kleinman
  San Francisco, CA 94111-4024          (IL Bar No. 6270080, pro hac vice)
    Telephone: (415) 471-3100           325 North LaSalle Street, Suite 625
 Sean.SeLegue@arnoldporter.com                Chicago, Illinois 60654
                                            Telephone: (312) 276-1400
                                    jfrank@fgllp.com / jkleinman@fgllp.com

                Attorneys for Appellee BARRY A. CHATZ,
                Trustee of the CFB/WFB Liquidating Trust




                                     2
         STIPULATION RE. BRIEFING SCHEDULE ON MOTION

      On October 1, 2018, the Trustee filed his Notice of Motion and Motion for

Supplemental Award Of Attorneys’ Fees (Dkt. 30 in case 3:17-CV-05281-WHO),

making the Opposition due Monday, October 15, 2018, and the reply thereafter

according to rule. The hearing is set for November 28, 2018.

      Without change to the hearing date, and to permit continued discussion of a

resolution to the entire action, the parties stipulate and ask the Court to order

postponement of the Opposition deadline to October 29, 2018, and setting of the

Reply deadline on November 5, 2018. These changes would have no effect on

any scheduling for this case, as this motion is the last anticipated event.

 Dated: October 12, 2018        GREINES, MARTIN, STEIN
                                & RICHLAND LLP
                                Laurie J. Hepler

                                By   /s/ Laurie J. Hepler
                                     Laurie J. Hepler
                                Attorneys for CONTINENTAL CASUALTY CO.

 Dated: October 12, 2018        ARNOLD & PORTER KAYE SCHOLER LLP
                                Sean M. SeLegue

                                By   /s/ Sean M. SeLegue
                                     Sean M. SeLegue
                                Attorneys for BARRY A. CHATZ, TRUSTEE OF
                                THE CFB/WFB LIQUIDATING TRUST
PURSUANT TO STIPULATION, IT IS SO ORDERED.


 Dated: _________________,
         October 15        2018
                                           WILLIAM H. ORRICK, District Judge


                                           3
